Allowably Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The specific method steps and structural features required by claims 1 - 2, 5, 7 - 9, 12, 14 - 16 and 19 are not anticipated or obviated by the prior art of record. Specifically the prior art of record fail to teach the limitations of:
3.	Regarding claims 1 - 2, 5, 7 - 9, 12, 14 - 16 and 19, Closest prior art (Chan, Shin, Wehman, Zhu and OKAMURA) revealed after a thorough search of the prior art fail to teach the following limitations:
4.	Regarding independent claim 1 and 8, the Closest prior art (Chan, Shin, Wehman, Zhu and OKAMURA) fail to disclose the following limitations:
wherein the second storage is a 3D Xpoint memory, and the 3D Xpoint memory is configured with a file pinning area;
pin (pinning) a file path or a folder path of each of plurality of game files corresponding to a current game stage and a subsequent game stage in the first storage, thereby storing the game files corresponding to a game progress of the game into the file pinning area  according to a remaining space of the file pinning area, wherein the subsequent game stage is after the current game stage
and in response to an end of the current game stage, access the game file of the subsequent game stage from the second storage and delete the game file of the current game stage from the second storage.
5.	Regarding independent claim 15, the Closest prior art (Chan, Shin, Wehman, Zhu and OKAMURA) fail to disclose the following limitations:
in response to execution of a game stored in a first storage of the computer system, pinning a file path or a folder path of each of plurality of game files corresponding to a current game stage and a subsequent game stage in the first storage, thereby storing the game files corresponding to a game progress of the game into a file pinning area configured in a second storage according to a remaining space of the file pinning area, wherein the second storage has an access rate faster than the first storage, the second storage is a 3D Xpoint memory, the5Customer No.: 31561Application No.: 16/396,745 3D Xpoint memory is configured with the file pinning area, and the subsequent game stage is after the current game stage;
and in response to an end of the current game stage, accessing the game file of the subsequent game stage from the second storage and deleting the game file of the current game stage from the second storage.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715